       Case 4:21-cv-00147-DPM Document 20 Filed 07/20/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

SUSAN RAMSEY, Personal Representative of
the Estate of Mary Helen Dennis, Deceased,
and on Behalf of the Wrongful Death
Beneficiaries of the Estate of Mary Helen
Dennis, Deceased                                           PLAINTIFF

v.                        No. 4:21-cv-147-DPM

SCBP LAKEWOOD ASSOCIATES, LLC
and BROOKSIDE PROPERTIES, INC.                         DEFENDANTS

                                ORDER
     Mary Helen Dennis was staying with Ramsey, her daughter, at
the Icon Lakewood Apartments in October 2019. While checking the
mail, Dennis fell on a speed bump in a paved area at the apartment
complex.   She suffered serious injuries - she did not recover, and
passed away a few days later. Ramsey filed this tort action in St.
Francis County Court about a year after the accident. In an amended
complaint, she named Lakewood and Brookside as defendants.
Brookside removed the case.       Lakewood seeks dismissal, saying it
wasn't served correctly or on time. Ramsey responds with a request
for a default judgment.
     Ramsey added Lakewood as a defendant on 13 November 2020.
The summons issued to Lakewood identified Registered Agents
       Case 4:21-cv-00147-DPM Document 20 Filed 07/20/21 Page 2 of 2



Solutions as the defendant. Doc. 10-1. Registered Agents Solutions is
Lakewood's registered agent for service, but a summons must be
directed to the defendant.    FED.   R. Crv. P. 4(a)(l)(B). Ramsey was
notified of the mistake and did not fix it. Doc. 10-2 & 10-3. The Court
therefore dismisses Lakewood without prejudice.          FED.   R. Crv. P.
12(b)(4) & (5). Ramsey is entitled to re-serve this defendant correctly
and promptly. Her embedded request for a default judgment is moot.
                                  * * *
     Lakewood's motion to dismiss, Doc. 10, is granted as modified.
Ramsey may re-serve the company by 20 August 2021. The Court
encourages more cooperation. The Rules of Civil Procedure should  II




be construed, administered, and employed by the court and the parties
to secure the just, speedy, and inexpensive determination of every
action and proceeding."   FED.   R. Crv. P. 1; see also Reporter's Note to
2015 Amendment.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                     -2-
